                 Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
                                                                       :
 TRITON PACIFIC SECURITIES, LLC,                                       :
                                                                       :
                     Plaintiff and Counterclaim Defendant, :
                                                                       :   Case No. 1:19-cv-05789 (PAE)
                   -v.-                                                :
                                                                       :
 MISSION CRITICAL SERVICES CORP.,                                      :
                                                                       :
                     Defendant and Counterclaim Plaintiff,             :
                                                                       :
                   -v.-                                                :
                                                                       :
TRITON PACIFIC ADVISER, LLC,                                           :
TRITON PACIFIC INVESTMENT                                              :
CORPORATION, INC.,                                                     :
TRITON PACIFIC CAPITOL PARTNERS, LLC,                                  :
TRITON PACIFIC INVESTMENT GROUP, LLC,                                  :
CRAIG J. FAGGEN, MICHAEL L. CARROLL,                                   :
BRIAN D. BUEHLER AND WENDY POOLE,                                      :
                                                                       :
                                   Third-Party Defendants.             :
                                                                       :
-----------------------------------------------------------------------x


                                     DECLARATION OF MICHAEL L. CARROLL


            Michael L. Carroll hereby declares as follows:

               1.        I am the Chief Financial Officer of Triton Pacific Securities LLC (“Triton”) and

     Triton Pacific Adviser, LLC (“TPA”). I have held my position at TPA for approximately seven years

     and my position at Triton for approximately fourteen years. I submit this Declaration based on my

     personal knowledge and my review of relevant files in support of the Motions of Plaintiff and

     Counterclaim Defendant Triton and Third-Party Defendants TPA and Triton Pacific Investment

     Corporation, Inc. (“TPIC”), now known as TP Flexible Income Fund, Inc., to Dismiss Defendant’s

     Counterclaim and Third-Party Claim.




                                                                      1
         Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 2 of 20



       2.      As a result of a merger with an unrelated entity in 2019, neither Triton nor its affiliates

now hold a controlling interest in TPIC. TPIC has changed its name to TP Flexible Income Fund,

Inc.

       3.      I attach as Exhibit 1 a copy of the contract dated as of December 20, 2013 between

Triton, TPA, TPIC and Defendant Mission Critical Services Corp. (“MCS”).

       4.      I attach as Exhibit 2 a copy of a “demand letter” from MCS to Triton. I received a

copy of the attached letter on or about November 10, 2017.               The $19,250 was paid within

approximately ten days, on or about November 20, 2017.

       In accord with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge, information and belief.

Executed:      New York, New York
               December 12, 2019

                                               By: /s/ Michael Carroll
                                               Michael L. Carroll




                                                   2
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 3 of 20




                      EXHIBIT 1
        Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 4 of 20



                                                 Agreement

This agreement (“Agreement”) is made as of December 20 2013, between Triton Pacific Investment
Corporation, Inc., Triton Pacific Adviser, LLC, and Triton Pacific Securities, LLC (together, “Client” or
"Party"), having offices at 10877 Wilshire Blvd., 12th Floor, Los Angeles, CA 90024, and Mission Critical
Services Corp., a New York-based corporation having offices at 641 Lexington Avenue, 15th floor, New
York, NY 10022 ("Mission Critical" or "Party"), (collectively, the “Parties”).

1. Services. Mission Critical shall provide compliance support and other business consulting services to
Client. Client will make all decisions with respect to the engagement(s) hereunder.

2. Responsibilities.

In connection with the performance of the services hereunder, Mission Critical:

a.      Shall report to, work under the direction of and participate in meetings and discussions as required
        and/or requested by Client upon reasonable notice and during normal and reasonable business hours;
        and
b.      Shall discuss all issues, recommendations and decisions related to the performance of the services,
        the status of the services or any major issue affecting the services with Client.

In connection with the performance of the services hereunder, Client:

c.      Shall perform the tasks, furnish acceptable personnel, provide the resources and undertake the
        responsibilities set forth in this Agreement; and
d.      Shall furnish, upon request by Mission Critical, use of a work area within its office space and
        provide access to and use of its utilities, telephone and facsimile systems and equipment, computer
        network, copier machines and supplies, as may be required by Mission Critical to perform its
        services as contemplated in this Agreement; and
e.      Shall be responsible for establishing and maintaining an adequate and effective internal control
        system, compliance program, record keeping, management, decision-making and other management
        and compliance functions. Mission Critical's work performed under this Agreement does not
        guarantee that errors or irregularities will not occur and may not detect errors or irregularities should
        they occur. Client recognizes that Client shall be fully and solely responsible for applying
        independent business judgment with respect to the services and work product provided by Mission
        Critical, to make implementation decisions, if any, and to determine further courses of action with
        respect to any matters addressed in any advice, recommendations, services, reports or other work
        product or Deliverables provided by Mission Critical to Client.

3. Representations and Warranties.

 a. All services provided hereunder by Mission Critical will be provided using the knowledge, skill and
    judgment in the manner that Mission Critical deems, in its sole discretion, to be the most suitable to
    perform the work contemplated hereunder; and
 b. Notwithstanding anything to the contrary contained in this Agreement, Mission Critical makes no
    warranties, express or implied, or whether arising by operation of law, course of performance or dealing,
    custom, usage in the trade or profession or otherwise, including without limitation, implied warranties or
    merchantability, noninfringement and fitness for a particular purpose; and
 c. Client understands and agrees that Mission Critical is not a public accounting firm and does not issue any
    representations or opinions on financial statements or the financial condition or record keeping
    procedures or offer any attestation services. Client further understands and agrees that Mission Critical
    is not a law firm and is not providing legal advice or opinions. To the extent required by the CFTC,
                                                 Page 1 of 4
        Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 5 of 20



    FINRA, NASDAQ, NFA, SEC, Treasury and applicable rules (referred collectively as the “Rules”),
    Client (i) acknowledges to Mission Critical that it is Client's responsibility to design, establish and
    maintain a system of internal accounting controls and compliance program in compliance with applicable
    Rules, (ii) acknowledges to Mission Critical that it is Client's responsibility to comply with required
    applicable Rules.

4. Invoices and Payment.

a. Fees. Mission Critical shall charge Client and Client shall pay for the compliance services rendered by
   Mission Critical based upon the time expended at $250 per hour; and
b. Expenses. If travel is required by Client, all out-of-pocket expenses (including, but not limited to,
   transportation, tolls, parking, lodging, meals, taxis, phone calls, Internet charges, supplies, etc) incurred
   by Mission Critical in connection with its performance of the services shall be pre-approved in writing
   by Client and be billed to Client at the actual amounts incurred. On occasion, travel must be performed
   during normal working hours, and, in those cases, Mission Critical shall charge its normal hourly rates.
   Mission Critical shall submit receipts for all expenses invoiced over twenty-five ($25.00) USD dollars.
   Mission Critical will use its best efforts to follow the travel policies of Client. Client will reimburse
   Mission Critical for all travel, actual out-of pocket expenses and meal allowance incurred while
   performing the services described in this Agreement; and
c. Invoices. Mission Critical will invoice Client the last business day of the month for payment of both fees
   and expenses incurred. Mission Critical will invoice any remaining accrued fees and expenses upon the
   termination of this Agreement; and
d. Payment. Client will make payment to Mission Critical no later than fifteen (15) business days upon
   receipt of invoices from Mission Critical by either regular mail, fax transmission, email, internet
   delivery, or personal delivery. If no written objections are received by Mission Critical within such
   fifteen (15) business day period, invoices shall be deemed accepted and payable by Client. All payments
   provided hereunder by Client will be in strict compliance with this Agreement. If payment has not been
   received as set forth herein, Mission Critical reserves the right, in addition to any other rights it may have
   to (i) suspend the services until such payment is made in full, (ii) charge interest on the amount past due
   at the lesser of 1.5% per month or the maximum allowed by law and (iii) invoice Client and Client shall
   be responsible for payment of all costs of collection including attorney’s fees.

5. General.

a. Confidentiality. Each Party acknowledges that it or its employees or agents may, in the course of
   performing its obligations under this Agreement, be exposed to or acquire information regarding this
   Agreement, the terms of the arrangement reflected herein or other information that is proprietary to or
   confidential to the other Party, such Party’s affiliates or third parties to whom such Party has a duty of
   confidentiality (“Confidential Information”). Each Party agrees to hold any Confidential Information in
   strict confidence and not to disclose such information to any person, except as may be necessary in
   connection with the performance by such Party of its obligations to the other Party hereunder or as may
   be required by applicable law to provide to a third-party. If required by applicable law to provide such
   Confidential Information to a third-party, each Party will use best efforts to give prior notice to the other
   Party. Each Party will advise each of its employees who may be exposed to Confidential Information of
   their obligation to keep such information confidential.
b. Non-Solicitation. Client recognizes and acknowledges that Mission Critical's employees, agents and
   affiliates are a valuable asset of Mission Critical's business and during the term of this Agreement and
   for a period of one (1) year after termination of this Agreement Client on behalf of itself and its
   affiliates, agents, employees and/or representatives, agrees not to in any way, directly or indirectly,
   solicit or induce, divert, take away, employ, retain or hire from Mission Critical on behalf of Client or on
   behalf of any affiliate, agent, employee and/or representative of Client, any of Mission Critical's
   employees, members, consultants, affiliates, agents or representatives with whom it (or they) may be
                                                  Page 2 of 4
         Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 6 of 20



   introduced or with whom it (or they) otherwise had contact as a result of the services that may be
   performed hereunder.
c. Responsibility of Information. Mission Critical shall be entitled to rely on the accuracy of all information
   provided by, and decisions and approvals of, Client in connection with Mission Critical’s work
   hereunder. Client hereby releases Mission Critical and its officers, directors and/or all personnel from
   any liability and costs relating to the services hereunder to the extent such liability and costs are solely
   attributable to any information provided by Client, its officers, directors, members and/or all personnel
   that is not complete, accurate or current in all material respects. All analyses, reports and other
   documents provided by Mission Critical to Client hereunder shall be collectively referred to herein as the
   “Deliverables”. All Deliverables shall have been prepared solely for Client's use. Mission Critical shall
   have no responsibility or liability for losses, damages, fees or costs incurred as a result of the
   unauthorized use, circulation, publication, reproduction or use of Deliverables contrary to the provisions
   of this Agreement. Deliverables will reflect Mission Critical’s observations as of the date work is
   concluded. Once Mission Critical has provided Client with Deliverables, Mission Critical assumes no
   obligation or responsibility to update or revise the observations contained in the Deliverables whether as
   a result of new information, future events or otherwise. However, should additional documentation or
   other information become available which impacts upon the observations described in the Deliverables,
   Mission Critical reserves the right to amend documents accordingly.
d. Indemnification. Client understands and agrees that because of the relationship established between the
   Parties pursuant this Agreement, Mission Critical (including its principals, officers, employees,
   consultants, independent contractors and agents) may be requested by a federal or state administrative,
   regulatory and/or judicial agency, or by other third parties, (collectively, the "Agencies”), whether by
   summons, subpoena or otherwise, to attend or provide testimony in an administrative and/or judicial
   proceeding, provide written or oral information and documentation to, or otherwise cooperate with such
   Agencies relative to an examination, inspection, audit, investigation or other administrative, judicial or
   private legal proceeding (collectively, the "Proceedings") involving the Client. In such event, the Client
   hereby agrees to compensate Mission Critical, at the rates set forth in this Agreement, for time spent by
   Mission Critical, its principals, officers, employees, consultants, independent contractors and agents in
   relation to such Proceedings. Client also agrees to reimburse Mission Critical for all costs and expenses
   incurred by Mission Critical, including, but not limited to, reasonably attorney’s fees, as well as costs
   and expenses incurred by Mission Critical in investigating or preparing for such Proceeding, in giving
   testimony or in furnishing information and documents. Client's obligations pursuant to this paragraph
   shall be applicable regardless of the cause or nature of the Proceeding. This paragraph shall remain
   enforceable and valid at all times and shall survive termination of this Agreement.
e. Notice. Notices and other communications from the Parties under this Agreement shall be in writing and
   delivered by hand, registered mail, or first class prepaid post to the party receiving such communication at
   the address specified below:

         If to Client:                                    If to Mission Critical:
         ___________________________                      Mission Critical Services Corp.
         ___________________________                      641 Lexington Avenue, 15th floor
         ___________________________                      New York, NY 10022
         Attn: ______________________                     Attn: Darren Kane, Managing Partner
         Email: _____________________                     Email: darren.kane@missioncriticalservices.com

f.   Non-Waiver. Waiver by any Party of any breach of this Agreement or the failure to exercise any right
     hereunder will not be deemed to be a waiver of any other breach or right, nor will the failure of any Party
     to take action by reason of any such breach or to exercise any such action deprive such Party of the right
     to take action at any time while such breach or condition giving rise to such right continues in effect.



                                                  Page 3 of 4
        Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 7 of 20



g. Severability. If any of the covenants, terms, conditions or provisions of this Agreement are held invalid
   for any reason, such invalidity will not affect the other provisions hereof which are intended to be and
   will be deemed severable.
h. Successors and Assigns. This Agreement will be binding upon and inure to the benefit of Mission
   Critical and Client, its successors and permitted assigns.
i. Entire Agreement and Amendments. This Agreement sets forth the entire agreement and understanding
   between the Parties as to the subject matter hereof and merges and supersedes all prior discussions,
   agreements, understandings, negotiations, correspondences, undertakings and communications (whether
   written, oral or electronic) of any kind and every nature between them. This Agreement may not be
   amended, changed, modified, discharged or abandoned.
j. No Agency Relationship Implied. Parties will each perform the obligations contemplated hereunder
   solely as independent contractors, and no joint venture, partnership, employment, agency or any other
   relationship is intended, accomplished or embodied in this Agreement.
k. Non-Disparagement. During the term of this Agreement and at all times thereafter, neither Parties shall
   defame, disparage, make negative statements about or act in any manner that is intended to or does
   damage to the goodwill, business or personal reputations of the other or any of its affiliates,
   shareholders, members, officers, directors, managers, employees, consultants and/or agents.
l. Disputes. Any controversy between Parties arising out of or relating to this Agreement will be settled by
   court in the borough of Manhattan, New York City.
m. Governing Law and Interpretation. This Agreement will be governed in all respects by the laws of the
   State of New York. Headings are for reference only and are not intended to affect the meaning of any
   terms.
n. Termination. The arrangements in this Agreement will apply from the date above until terminated by
   either Party on giving the other Party 30 days’ prior written notice. In the event of termination by either
   Party, Client shall pay Mission Critical the fees for all services and expenses incurred by Mission
   Critical through the date of termination.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the date first above
written.


Mission Critical Services Corp.

By:____________________________

Name: Darren Kane
Title: Managing Partner
Date: __________________________


Triton Pacific Investment Corporation, Inc.
Triton Pacific Adviser, LLC,
Triton Pacific Securities, LLC

By:____________________________

Name: Michael Carroll
Title: Chief Financial Officer
Date: 12-20-2013




                                                Page 4 of 4
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 8 of 20




                      EXHIBIT 2
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 9 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 10 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 11 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 12 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 13 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 14 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 15 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 16 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 17 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 18 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 19 of 20
Case 1:19-cv-05789-PAE Document 37-2 Filed 12/12/19 Page 20 of 20
